Earl Warren: Number 39, James Monroe et al. versus Frank Pape et al.
Donald Page Moore: Mr. Chief Justice --
Earl Warren: Mr. Moore.
Donald Page Moore: -- may it please the Court. This case is here on a writ of certiorari to the U.S. Court of Appeals for the Seventh Circuit. Petitioners are seeking reversal of the judgment of that court which affirmed a judgment of the District Court for the Northern District of Illinois dismissing petitioner's complaint for damages, which alleged a violation of revised statute Section 1979, which is a portion of the Civil Rights Act of April 20th, 1871. Section 1979 of course, provides that every person who, acting under color of law, state law, violates the Federal Constitutional Rights of any other person within the jurisdiction of the United States, shall be liable in an action at law, suit in equity or other proper proceeding for relief. We invoked that statute in our complaint. We invoked that the -- the jurisdiction of the District Court under 28 U.S.C. Section 1343, subsection 3 which explicitly confers original jurisdiction in the Federal District Courts for actions of the type defined by revised statute Section 1979. The defendants move to dismiss our complaint on the ground that it failed to state a cause of action and the district judge allowed that motion dismissed, the Court of Appeals affirmed. The petitioners in this case are James Monroe, his wife Flossie Monroe, and their six children. Five of the children, I might add are named Stevens, they are the stepchildren of James Monroe, the children of Flossie Monroe by a prior marriage. All six children of course are the children of Flossie Monroe. The defendants here are Deputy Chief of Detectives Frank Pape of the Chicago Police Department, the second ranking officer in the Detective Bureau of the Chicago Police Department, 12 John Does whose names we did not know at the time of filing of the complaint, but whom we alleged were officers of the Detective Bureau acting under the orders of the Detective Bureau and of Deputy Chief Pape. Finally, the City of Chicago was named as a party defendant. The complaint which -- at least in its factual allegations must be taken as true here, I suppose, alleges the following facts.
Earl Warren: We'll recess now, Mr. Moore.